                                       1   GIL GLANCZ
                                           NEVADA BAR NO. 9813
                                       2   SELMAN BREITMAN LLP
                                           3993 Howard Hughes Parkway, Suite 200
                                       3   Las Vegas, NV 89169-0961
                                           Telephone:   702.228.7717
                                       4   Facsimile:   702.228.8824
                                           Email:     gglancz@selmanlaw.com
                                       5
                                           LINDA WENDELL HSU (Pro Hac Vice)
                                       6   CALIFORNIA BAR NO. 162971
                                           PETER W. BLOOM (Pro Hac Vice)
                                       7   CALIFORNIA BAR NO. 313507
                                           SELMAN BREITMAN LLP
                                       8   33 New Montgomery, Sixth Floor
                                           San Francisco, CA 94105
                                       9   Telephone:     415.979.0400
                                           Facsimile:     415.979.2099
                                      10   Email:         lhsu@selmanlaw.com
                                                          pbloom@selmanlaw.com
    LLP




                                      11
                                           Attorneys for Defendant/Cross-Claimant
                                      12   NAUTILUS INSURANCE COMPANY
 Selman Breitman
                   ATTORNEYS AT LAW




                                      13
                                                                         UNITED STATES DISTRICT COURT
                                      14
                                                                                DISTRICT OF NEVADA
                                      15

                                      16   ROBERT "SONNY" WOOD, an individual;               Case No. 2:17-CV-02393-MMD-DJA
                                           ACCESS MEDICAL, LLC, a Delaware limited
                                      17   liability company,
                                                                                             STIPULATION AND [PROPOSED] ORDER
                                      18                  Plaintiffs,                        FOR EXTENSION (THIRD REQUEST) OF
                                                                                             DEADLINES TO MOVE FOR FEES AND
                                      19          v.                                         COSTS FROM NAUTILUS'S DISCOVERY
                                                                                             MOTIONS HEARD ON FEBRUARY 20,
                                      20   NAUTILUS INSURANCE GROUP, a                       2020
                                           Delaware limited liability company, et al.,
                                      21
                                                          Defendant.
                                      22

                                      23   NAUTILUS INSURANCE COMPANY,

                                      24              Cross-Claimant,
                                                   v.
                                      25   ROBERT "SONNY" WOOD; ACCESS
                                           MEDICAL, LLC; FLOURNOY
                                      26   MANAGEMENT, LLC AND ROES 1-10,
                                           inclusive,
                                      27
                                                          Counter-Defendants.
                                      28
                                                                                         1
3892 42806 4824-5900-4345 .v1
                                       1          The parties hereto, by and through their undersigned counsel, stipulate for an extension of

                                       2   the deadline associated with Defendant Nautilus Insurance Company's ("Nautilus's") Request for

                                       3   Sanctions arising out of its Motion to Quash the Subpoena to the Cutler Law Firm, ECF No. 168

                                       4   and its Motion for a Protective Order, ECF No. 184 (collectively "the Motions").

                                       5          In the hearing on the Motions on February 20, the Court permitted Nautilus to file a motion

                                       6   to recover fees and costs related to the Motions within 14 days. The Court also required that the

                                       7   parties meet and confer on the fees and costs issue and amounts prior to Nautilus filing the motion.

                                       8          The parties are making progress in the meet and confer process, but have not yet reached

                                       9   an agreement or an impasse. In light of that, and due to the current ongoing meet and confer

                                      10   communications, the parties request that the Court order:
    LLP




                                      11          1. Nautilus's motion for fees and costs, if necessary, is currently due on April 2, 2020 but

                                      12              that deadline is continued to April 16, 2020.
 Selman Breitman
                   ATTORNEYS AT LAW




                                      13          2. Access and Wood's opposition, if necessary, is currently due on April 16, 2020, but

                                      14              that deadline is continued to April 30, 2020.

                                      15          3. Nautilus's reply, if any, is currently due April 23, 2020 but that deadline is continued to

                                      16              May 7, 2020.

                                      17

                                      18   IT IS SO STIPULATED.

                                      19

                                      20   DATED: April 2, 2020                   SELMAN BREITMAN LLP
                                      21

                                      22                                          By:     /s/ Linda Wendell Hsu
                                                                                            GIL GLANCZ
                                      23                                                    NEVADA BAR NO. 9813
                                                                                            LINDA WENDELL HSU (Pro Hac Vice)
                                      24                                                    CALIFORNIA BAR NO. 162971
                                                                                            PETER W. BLOOM (Pro Hac Vice)
                                      25                                                    CALIFORNIA BAR NO. 313507
                                                                                            3993 Howard Hughes Parkway, Suite 200
                                      26                                                    Las Vegas, NV 89169-0961
                                                                                            Phone: 415.979.2024
                                      27                                                    Facsimile: 702.228.8824
                                                                                            Attorneys for Defendant/Cross-Claimant
                                      28                                                    NAUTILUS INSURANCE COMPANY
                                                                                            2
3892 42806 4824-5900-4345 .v1
                                       1   DATED: April 2, 2020           KRAVITZ, SCHNITZER & JOHNSON, CHTD

                                       2

                                       3                                  By:    /s/ Jordan P. Schnitzer________
                                                                                 JORDAN P. SCHNITZER
                                       4                                         NEVADA BAR NO. 10744
                                                                                 THE SCHNITZER LAW FIRM
                                       5                                         9205 W. Russell Road, Suite 240
                                                                                 Las Vegas, NV 89148
                                       6                                         Phone: (702) 960-4050
                                                                                 Facsimile: (702) 960-4092
                                       7                                         Attorneys for Defendants ACCESS MEDICAL,
                                                                                 LLC and ROBERT CLARK WOOD, II
                                       8

                                       9

                                      10
    LLP




                                      11

                                      12         IT IS SO ORDERED:
 Selman Breitman
                   ATTORNEYS AT LAW




                                      13

                                      14
                                                   April 3, 2020
                                           Dated: __________________            ____________________________________
                                      15                                        Magistrate Judge Daniel J. Albregts
                                                                       _________________________________________
                                      16                               Daniel J. Albregts
                                                                       United States Magistrate Judge
                                      17

                                      18

                                      19

                                      20

                                      21

                                      22

                                      23

                                      24

                                      25

                                      26

                                      27

                                      28
                                                                                 3
3892 42806 4824-5900-4345 .v1
                                       1                                     CERTIFICATE OF SERVICE

                                       2

                                       3           I hereby certify that I am an employee of SELMAN BREITMAN LLP and, pursuant to

                                       4   Local Rule 5.1, service of the foregoing STIPULATION AND [PROPOSED] ORDER FOR

                                       5   EXTENSION (THIRD REQUEST) OF DEADLINES TO MOVE FOR FEES AND COSTS

                                       6   FROM NAUTILUS'S DISCOVERY MOTIONS HEARD ON FEBRUARY 20, 2020 on this

                                       7   2nd day of April, 2020, via the Court's CM/ECF electronic filing system addressed to all parties on

                                       8   the e-service list, as follows:

                                       9
                                           Martin Kravitz                                      Jordan P. Schnitzer
                                      10   L. Renee Green                                      THE SCHNITZER LAW FIRM
                                           KRAVITZ, SCHNITZER & JOHNSON                        9205 W. Russell Road, Suite 240
    LLP




                                      11   8985 s. Eastern Ave, Ste.200                        Las Vegas, NV 89148
                                           Las Vegas, NV 89123                                 Phone: (702) 960-4050
                                      12   Phone: (702) 362-6666                               Facsimile: (702) 960-4092
 Selman Breitman
                   ATTORNEYS AT LAW




                                           Facsimile: (702 362-2203                            Email: Jordan@theschnitzerlawfirm.com
                                      13   Email: mkravitz@ksjattorneys.com
                                                  rgreen@ksjattorneys.com                      Attorneys for Plaintiffs ROBERT "SONNY"
                                      14                                                       WOOD and ACCESS MEDICAL, LLC
                                           Attorneys for Plaintiffs ROBERT "SONNY"
                                      15   WOOD and ACCESS MEDICAL, LLC
                                      16

                                      17

                                      18
                                                                                                        /s/ Pamela Smith
                                      19                                                                  PAMELA SMITH
                                                                                                 An Employee of Selman Breitman LLP
                                      20

                                      21

                                      22

                                      23

                                      24

                                      25

                                      26

                                      27

                                      28
                                                                                           4
3892 42806 4824-5900-4345 .v1
